672 S.E.2d 681 (2009)
Tommy AKINS and wife, Stacy Mae Akins
v.
MISSION ST. JOSEPH'S HEALTH SYSTEM, INC.
No. 497P08.
Supreme Court of North Carolina.
February 5, 2009.
Grover McCain, Jr., Chapel Hill, for Akins.
Mark C. Kurdys, Asheville, for Health System.
Prior report: ___ N.C.App. ___, 667 S.E.2d 255.

ORDER
Upon consideration of the conditional petition filed on the 26th day of November 2008 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:

*682 "Dismissed as moot by order of the Court in conference, this the 5th day of February 2009."